UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 12, 2012 COFFEE HOLDING CO., INC. (Exact name of registrant as specified in its charter) Nevada 001-32491 11-2238111 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3475 Victory Boulevard, Staten Island, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (718) 832-0800 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The 2012 Annual Meeting of Stockholders of Coffee Holding Co., Inc. (the “Company”) was held on April 12, 2012 (the “Annual Meeting”).At the Annual Meeting, each of Daniel Dwyer, Andrew Gordon and Barry Knepper was elected as a director of the Company to hold office for a term of three years, until his successor is duly elected and qualified or he is otherwise unable to complete his term. The final voting results of the director elections are set forth below: Nominee Votes For Votes Withheld Abstentions Broker Non-Votes Daniel Dwyer 0 Andrew Gordon 0 Barry Knepper 0 In addition, the Company’s shareholders approved the ratification of the appointment of ParenteBeard LLC as our independent registered public accounting firm for the year ending October 31, 2012.The tabulation of votes with respect to this proposal was as follows: Votes For Votes Withheld Abstentions Broker Non-Votes 0 The proposal was approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COFFEE HOLDING CO., INC. Dated:April 13, 2012 By: /s/ Andrew Gordon Name: Andrew Gordon Title: President and Chief Executive Officer
